AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                    Eastern District
                                                  __________         of of
                                                              District  Wisconsin
                                                                           __________


      THE ESTATE OF LALIAH SWAYZER, et al.                         )
                             Plaintiff                             )
                                v.                                 )      Case No.   16-CV-1703
                  KIMBERLY WITKOWIAK                               )
                            Defendant                              )

                                                      APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          James J. Gende II, one of plaintiffs' counsel, as it relates to motion for stay/sanctions against Mr. Gende         .


Date:          07/23/2019                                                                 /s/ Robert E. Barnes
                                                                                            Attorney’s signature


                                                                                 Robert E. Barnes - CA SBN: 235919
                                                                                        Printed name and bar number
                                                                                             Barnes Law
                                                                                 601 South Figueroa Street, Suite 4050
                                                                                       Los Angeles, CA 90017

                                                                                                  Address

                                                                                     robertbarnes@barneslawllp.com
                                                                                              E-mail address

                                                                                             (213) 330-3341
                                                                                             Telephone number

                                                                                             (310) 510-6225
                                                                                               FAX number


            Print                        Save As...                                                                   Reset




                 Case
                    Case
                      2:16-cv-01703-PP-WED
                         2:16-cv-01703-PP Filed
                                             Filed
                                                 11/07/17
                                                   07/24/19Page
                                                             Page
                                                                1 of
                                                                  1 of
                                                                     1 1Document
                                                                          Document
                                                                                 89330
